Citation Nr: 1515442	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  10-24 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a right knee disability (other than service-connected bony fragment of the right tibia and osteochondrosis), to include as secondary to service-connected bony fragment of the right tibia, and/or pes planus with degenerative joint disease.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected bony fragment of the right tibia and/or pes planus with degenerative joint disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from June 1957 to June 1959. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Fargo, North Dakota (RO).  These matters have previously been remanded by the Board in December 2011, October 2012, March 2013, June 2013, December 2013, and November 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran has right knee arthritis that was incurred during or is otherwise attributable to his active duty service.

2.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran has left knee arthritis that was incurred during or is otherwise attributable to his active duty service.




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right knee arthritis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left knee arthritis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Because the Board is granting the Veteran's claims for entitlement to service connection herein, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.

The Veteran contends that service connection for right and left knee disabilities is warranted.  He has advanced various theories of entitlement, including service connection on a direct basis, service connection on a secondary basis as due to service-connected bony fragment of the right tibia, and service connection on a secondary basis as due to service-connected pes planus.  With regard to direct service connection, the Veteran reported that he developed bilateral knee pain during service and that he has had bilateral knee pain continuously since service discharge.  He reported that his knees became problematic in 1957 during basic training, and that he experienced pain due to parachute jumps, crawling, and marching in parades while carrying a heavy flag.  He explained that he has experienced bilateral knee pain continuously since active duty service.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a), which includes arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Initially, the Board observes that the majority of the Veteran's service treatment records are not available.  In September 2009, the National Personnel Records Center (NPRC) reported that the Veteran's service treatment records were destroyed in a fire at their St. Louis, Missouri facility in 1973.  Nevertheless, the Veteran's March 1959 separation examination was recovered.  The separation examination indicates that the Veteran's lower extremities were normal at that time.  X-rays of the Veteran's knees were conducted, which showed old Osgood-Schlatter's disease in the right knee and no bony pathology in the left knee.

Review of the Veteran's claims file reflects that the Veteran's claims addressed herein have been remanded a total of 6 times in an effort to obtain an adequate VA opinion with regard to the etiology of the Veteran's right and left knee disabilities.  Although 8 VA opinions have been obtained, the Board is dismayed to report that none of the opinions provided are adequate in this case.  

In that regard, a February 2009 VA examination notes the Veteran's reports of right and left knee symptoms during service but only provided an opinion that the Veteran's bilateral knee disorders were not caused by his service-connected bony fragment of the right tibia and pes planus.  The examiner did not provide an opinion on direct service connection or as to whether the Veteran's knee disabilities were aggravated by his service-connected disabilities.  X-rays conducted at the February 2009 VA examination revealed bilateral femoropatellar joint mild degenerative changes.  Another VA examination was provided in February 2012.  The VA examiner opined that the Veteran's bilateral knee disabilities were not aggravated by any service-connected disability; no opinion on direct service connection was offered.  In November 2012, another VA examination was provided.  The VA examiner diagnosed patellofemoral syndrome of the right and left knees with some osteoarthritis and opined that the Veteran's bilateral knee disabilities were not caused or aggravated by his service-connected pes planus.  None of these opinions address whether the Veteran's bilateral knee disabilities are directly related to his active duty service.

In May 2013, a new VA examination was conducted.  The VA examiner opined that the Veteran's bilateral knee osteoarthritis was not related to service but provided no supporting explanation or rationale for that conclusion.  Another opinion was rendered in July 2013.  In that opinion, the VA examiner stated that the Veteran's bilateral knee disorder was not related to service based upon a lack of documentation indicating chronicity of right and left knee disabilities, no evidence of traumatic injury to the knees during service, and no private treatment.  The July 2013 VA examiner did not address or consider the Veteran's lay statements that he experienced symptoms during service and continuously since service.  This is particularly relevant when considering the fact that the Veteran's service treatment records are unavailable; thus, there is no evidence upon which to determine whether there is documentation of symptoms during service aside from the Veteran's lay statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).

Another opinion was obtained in February 2014 in which the VA examiner opined that the Veteran's bilateral knee disabilities were not related to service because there was no documentation of any injury in service.  Similarly, an August 2014 examiner opined that the Veteran's bilateral knee disabilities were not related to service because there was no evidence of treatment during service.  The rationales provided by the February 2014 and August 2014 VA examiners are inadequate for the same reasons that the July 2013 opinion was inadequate; namely that none of the Veteran's service treatment records are available to make a determination that the evidence does not show symptoms or treatment during service as well as their failure to address the Veteran's lay statements.  Last, a January 2015 VA opinion was obtained in which the VA examiner concluded that the Veteran's bilateral knee disabilities were not related to service because there was no evidence of any symptomatology during service and based upon the lack of temporality between the current symptoms and service.  Although requested to discuss the Veteran's lay statements, the January 2015 VA examiner failed to consider the Veteran's statements regarding the onset and continuity of his right and left knee symptoms.  Because the Board finds these opinions to be inadequate, they are entitled to very little probative value.

Although there are no probative medical opinions addressing whether the Veteran's right and left knee disabilities are directly related to his active duty service, the Board finds the Veteran's lay statements to be sufficient to establish entitlement to service connection in this instance.  In that regard, the Veteran has consistently reported that he has experienced right and left knee pain since active duty service.  Additionally, the Veteran's separation examination supports his lay statement that he experienced pain during service, as it would be uncommon for a Veteran to undergo X-rays of the knees at separation in the absence of a complaint of pain.  Additionally, the medical evidence of record shows current diagnoses of right and left knee arthritis.  Specifically, a February 2009 X-ray showed bilateral patellofemoral joint mild degenerative change, and a November 2012 X-ray revealed severe osteopenia with possible stress reactions in proximal tibias, bilaterally, with minimal degenerative changes.  Thus, the evidence shows diagnoses of arthritis in the right and left knees.

As arthritis is a chronic disease subject to presumptive service connection according to 38 C.F.R. § 3.309(a), service connection may be granted under the theory of continuity of symptomatology.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although the Veteran was not diagnosed with arthritis during or within a year of service, he has reported bilateral knee pain since service.  The Veteran is competent to report knee pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As the Veteran's report of the onset of knee pain has been consistent, and there is no evidence to suggest that he has not experienced bilateral knee pain since service, the Board finds the lay statements to be credible.  As knee pain, a symptom of arthritis of the knees, has been present since service, the Board finds that it is at least as likely as not that the Veteran's left and right knee disabilities were incurred in service.  See Walker, 708 F.3d 1331.  Accordingly, entitlement to service connection for right and left knee arthritis is warranted.


ORDER

Entitlement to service connection for right knee arthritis is granted.

Entitlement to service connection for left knee arthritis is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


